Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                           FILED
 regarded as precedent or cited before                         Jan 26 2012, 9:03 am
 any court except for the purpose of
 establishing the defense of res judicata,                            CLERK
                                                                    of the supreme court,
 collateral estoppel, or the law of the case.                       court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

STANLEY F. WRUBLE, III                               GREGORY F. ZOELLER
South Bend, Indiana                                  Attorney General of Indiana

                                                     IAN MCLEAN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DAIRIUS REDDING,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 71A03-1107-CR-294
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                            The Honorable Jerome J. Frese, Judge
                              Cause No. 71D03-1008-FB-103


                                          January 26, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

       Dairius Redding appeals the trial court’s decision to admit the results of a buccal

swab DNA analysis at trial and its finding of aggravating factors at sentencing.

Specifically, he contends that the trial court abused its discretion by admitting the DNA

evidence at trial and that the trial court erroneously considered his genetic predispositions

in determining his sentence. We find that it was not an abuse of discretion to admit the

buccal swab because there was a valid warrant to collect the sample. We also find that

the trial court did not consider improper aggravating factors in sentencing Redding to an

executed sentence of twelve years. We therefore affirm.

                              Facts and Procedural History

       On April 6, 2010, sixteen-year-old Redding was at his aunt’s South Bend house

for a family gathering. Many of his cousins were there, including thirteen-year-old B.B,

his aunt’s daughter. Redding and some of his male cousins were playing video games

while B.B. went into her mother’s bedroom to play games on the computer. Redding left

the room where he was playing video games and entered his aunt’s bedroom. He told

B.B. to pull down her pants; she complied and bent over the bed. Redding stood behind

her and subjected B.B. to anal intercourse. He then left the room and went back to

playing video games.

       B.B. went across the street and told her mother’s godmother what happened. The

godmother told B.B.’s mother what happened, and B.B. was immediately taken to

Memorial Hospital. She was examined by a nurse and a physician, and a tear was

observed on her anus, consistent with anal intercourse. The hospital collected B.B’s


                                             2
underwear and swabs of her mouth, anus, and a dried secretion found on one of her

buttocks.

      On April 14, 2010, Redding gave a voluntary interview to a South Bend Police

Department detective with his legal guardian present. He claimed that he had adjusted

B.B.’s underwear because it was showing above her pants but denied that he had any

inappropriate contact with her. He also volunteered that he had not touched B.B.’s anus.

Police and child-protective officials were informed of the incident, and a petition was

filed in St. Joseph juvenile court alleging that Redding was a delinquent. On June 24,

2010, after a hearing on the request for a warrant, the juvenile court magistrate ordered

Redding to provide a DNA exemplar, and the order was signed by the magistrate on that

day. State’s Ex. 11. However, the order was not signed by the juvenile court judge until

June 27. Redding provided a DNA sample pursuant to the order through a buccal swab

on June 25. The DNA given by Redding matched that found on B.B.’s underwear, anus,

and buttock.

      The State charged Redding with Class B felony child molesting, and his case was

waived from juvenile court into the St. Joseph Superior Court Number 3. A jury trial

took place from November 8, 2010, through November 12, 2010. Redding objected to

the admission of the DNA evidence on the grounds that the State had not shown judicial

authorization to collect the sample from him since the order was not dated until two days

after the buccal swabs were collected.     A foundation hearing was held outside the

presence of the jury, and the trial court overruled Redding’s objection and admitted the

evidence.


                                           3
      Redding chose to testify at trial. He claimed that he had masturbated before

entering his aunt’s bedroom to look for tissues with which to clean himself. He then said

he noticed that B.B.’s underwear was visible so he told her to pull up her pants. When

she did not comply, Redding testified that he ordered her to stand up and adjusted her

underwear and pants himself. He claims B.B. told him to stop, “but before I stopped I

realized I had a portion of . . . my seminal material in her panties.” Tr. p. 572. Redding

also testified that he had not provided this information to the police because, “That was

my business.” Id. at 589.

      The jury found Redding guilty of Class B felony child molesting. A sentencing

hearing took place on June 17, 2011.        During this hearing, the trial court judge

commented on Redding’s upbringing and the difficulties he had experienced in his life

and questioned if some of Redding’s behavior was due to his genetic makeup. However,

the trial court did note that any genetically-based difficulties that Redding had

experienced were not his fault and considered them to be mitigating factors. Sent. Tr. p.

54. After reviewing the appropriate aggravating and mitigating factors, the trial court

sentenced Redding to eighteen years at the Indiana Department of Correction with six

years suspended and a fifteen-year probationary period beginning from the date of

sentencing. Id. at 54-55.

      Redding now appeals.

                                Discussion and Decision

      Redding makes two arguments on appeal: (1) whether the trial court abused its

discretion by admitting evidence identifying Redding by his DNA and (2) whether the


                                            4
trial court abused its discretion in finding inappropriate aggravating factors during

Redding’s sentencing hearing.

                                        I. DNA Evidence

       Redding contends that the trial court abused its discretion by admitting evidence at

trial that identified him by his DNA. A trial court has broad discretion in ruling on the

admission or exclusion of evidence. Kimbrough v. State, 911 N.E.2d 621, 631 (Ind. Ct.

App. 2009). The trial court’s ruling on the admissibility of evidence will be disturbed on

review only upon a showing of an abuse of discretion. Id. An abuse of discretion occurs

when the trial court’s ruling is clearly against the logic, facts, and circumstances

presented. Id. Error may not be predicated upon a ruling that admits or excludes

evidence unless a substantial right of the party is affected. Ind. Evidence Rule 103.

       Redding contends that the trial court abused its discretion in admitting the DNA

evidence because its collection was the product of an unconstitutional search, in violation

of his Fourth Amendment rights.1              The Fourth Amendment to the United States

Constitution provides that “[t]he right of the people to be secure in their persons, houses,

papers, and effects, against unreasonable searches and seizures, shall not be violated, and

no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the person or things to be seized.”

The Fourth Amendment is made applicable to the States via the Due Process Clause of

the Fourteenth Amendment. Mapp v. Ohio, 367 U.S. 643, 656 (1961).                           Evidence




       1
         As noted in the State’s brief, “Redding makes no claim under Article 1, Section 11 of the
Indiana Constitution and has therefore waived review under that provision.” Appellee’s Br. p. 18 n. 12.
                                                  5
obtained in violation of a defendant’s Fourth Amendment rights may not be introduced

against him at trial. Id. at 648-60.

       Redding argues that the collection of his DNA was an unconstitutional search

without a warrant in violation of the Fourth Amendment. However, we find that there

was a valid warrant in place, satysfiying the Fourth Amendment and making it

unnecessary for us to address the issue of whether the buccal swab was a search.

       A warrant need not be signed by a judge in order to be valid. “[T]he Fourth

Amendment of the United States Constitution . . . [that] prohibit[s] unreasonable searches

and seizures [does not] require the signing of a search warrant or the service of a copy of

the warrant on the person whose property is to be searched.” State v. Smith, 562 N.E.2d

428, 429 (Ind. Ct. App. 1990), reh’g denied. In Smith we held that the signing of a

warrant was purely a “ministerial act,” the absence of which would not invalidate the

warrant. Id. While the Indiana Code provides a signature line for a judge on the warrant

form, that signature is not required to validate the warrant, id., nor is there any particular

time frame within which the warrant must be signed. See Cutter v. State, 646 N.E.2d

704, 712 (Ind. Ct. App. 1995), trans. denied. As long as a judge or magistrate, including

a juvenile magistrate, Dike v. State, 642 N.E.2d 281, 283 (Ind. Ct. App. 1994), reh’g

denied, found probable cause and intended to issue the warrant, his or her signature is not

an essential part of the warrant. Smith, 562 N.E.2d at 429.

       As a result, the order requiring a DNA sample from Redding, procured at a

hearing in juvenile court and signed by a juvenile magistrate on June 24, 2010, was a

valid warrant. The order was not signed by a juvenile judge until June 27, 2010, but the


                                              6
order was effective as soon as the magistrate intended it be effective, specifically June 24,

2010. Therefore, when Redding submitted to the buccal swab on June 25, 2010, the day

after the magistrate issued the order, he was complying with a valid warrant, satisfying all

Fourth Amendment requirements.

       However, even if the decision to admit the DNA evidence was an abuse of

discretion, we will not reverse the trial court if the ruling constituted harmless error.

Decker v. Zengler, 883 N.E.2d 839, 845 (Ind. Ct. App. 2008), reh’g denied, trans. denied.

We have held that “any error in admission of evidence is harmless if the same or similar

evidence has been admitted without objection.” Edwards v. State, 730 N.E.2d 1286,

1289 (Ind. Ct. App. 2000). In this case, Redding testified at trial that his semen was on

B.B., saying that “before I stopped I realized I had a portion of . . . my seminal material

in her panties.” Tr. p. 572. Defense counsel not only did not object to this testimony, but

even elicited the testimony on direct examination of Redding.          Since there was no

objection, evidence that the DNA found on B.B. belonged to Redding was properly

before the jury, so any error in admitting the results of the DNA test would be harmless.

                                      II. Sentencing

       Redding also contends that the trial court abused its discretion in sentencing him

by considering an improper aggravating factor. Specifically, Redding argues that the trial

court improperly considered how his genetic predisposition might affect his risk of

recidivism.

       Sentencing decisions rest within the sound discretion of the trial court. Anglemyer

v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


                                             7
So long as the sentence is within the statutory range, it is subject to review only for an

abuse of discretion. Id. An abuse of discretion will be found where the decision is

clearly against the logic and effect of the facts and circumstances before the court or the

reasonable, probable, and actual deductions to be drawn therefrom. Id. We review the

presence or absence of reasons justifying a sentence for an abuse of discretion, but we

cannot review the relative weight given to these reasons. Id. at 491.

       At the sentencing hearing, before pronouncing the sentence, the trial court judge

spoke to Redding about what he saw as the challenges facing Redding in the future. The

judge said:

       You have some problem with aggressive traits toward others, to stand in
       opposition to others, to having a problem with accepting authority of other
       people over you. There are a lot of problems that they see as traits in you
       that some of them may be some genetic predisposition – what your
       personality makeup comes from the traits you got implicitly when you were
       born. But a lot of that may be that you didn’t have a very fair upbringing.

       But here you are faced with it, and that’s going to make it very hard for you
       to reshape yourself and realize that you can’t engage in anger and assaultive
       behavior . . . .

Sent. Tr. p. 48-49.

       Redding argues that this observation by the judge shows that Redding’s genetic

makeup was considered an aggravating factor in making the sentencing decision.

However, the judge was attempting to apprise Redding of the potential challenges he may

face in the future; these comments were not made to set out Redding’s genetic makeup as

an aggravating factor. Rather, while sentencing Redding, the trial court judge seemed to

refer to Redding’s genetic makeup, if anything, as a mitigating factor. The judge said

“and although I’ve told you what I think are mitigators, that is, things that are not your

                                             8
fault that really should be taken into account as difficulties that were visited on you . . . .”

Id. at 54. The judge then went on to state the aggravating factors that he considered in his

sentencing decision, which included Redding’s criminal history and his careful picking of

victims. Id. Nowhere in the explanation of the aggravating factors considered did the

trial court judge mention Redding’s genetic makeup.

       Finally, we note that while Redding has not waived the review of his sentence, see

Appellate Rule 49(B) (“Any party’s failure to include any item in an Appendix shall not

waive any issue or argument”), he has hampered our review of this issue by not providing

a full record, leaving out documents relied upon by the trial court judge in determining

his sentence, such as the pre-sentence investigation and psychosexual report from a

therapeutic center. Without a full record, we are not fully informed about the factors that

the trial court judge considered when making his sentencing decision. However, despite

this hampered review, we hold that the trial court did not consider Redding’s genetic

makeup to be an aggravating factor in giving him an executed sentence of twelve years.

       Affirmed.

ROBB, C.J., and NAJAM, J., concur.




                                               9